DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 12, 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zara (USPN 5701626).
Zara teaches a hairbrush cleaner comprising a motor compartment (50; outer portion of motor) and a cleaning compartment (10, 18) receptacle secured to a lower portion of the motor compartment (via the connecting portion shown below).
[AltContent: textbox (Connecting portion)][AltContent: arrow]
    PNG
    media_image1.png
    126
    97
    media_image1.png
    Greyscale


	With regards to claim 2, the first cleaning brush comprises a core (45) and a plurality of cleaning bristles (30).
	With regards to claim 3, the cleaning compartment comprises a vessel configured to carry a fluid and submerge at least a portion of the first cleaning brush within the fluid.
	With regards to claim 4, a top plate (16, 52) having a first portion (52) secured to a perimeter of an upper portion of the motor compartment and a second portion (16) secured to a portion of a perimeter of an upper portion of the cleaning compartment.  
	With regards to claim 7, the top plate comprises a first aperture (entire inner portion of 52 is considered the aperture) located through the entirety of a thickness of the first portion of the top plate and adapted to receive an axle connected to the motor.  There is a second aperture (show in figure 4 as through holes through which 45 extends on element 18) located through an entirety of a thickness of the second portion of the top plate and adapted to carry a first cleaning cylinder adapter (top portion of 45).
With regards to claim 8, the first cleaning cylinder adapter has a first end with a top surface positioned above a top surface of the second portion of the top plate (top portion of 45 extends above the top plate) and a second end having a bottom surface with a first cleaning cylinder adapter opening located below the top surface of the second portion of the top plate, wherein the center of the first cleaning cylinder adaptor opening is aligned with a center of the second aperture (45 is linear).
  

	With regards to claim 14, the top plate further comprises a third aperture (one of the other through holes on 18) located through an entirety of a thickness of the second portion of the top plate and adapted to carry a second cleaning cylinder adaptor.  
	With regards to claim 15, the first cleaning cylinder adapter having a first end positioned above a top surface of the second portion of the top plate (top portion of 45 extends above the top plate) and a second end having a bottom surface with a first cleaning cylinder adapter opening located below the top surface of the second portion of the top plate, wherein a center of the first cleaning cylinder adapter opening is aligned with a center of the second aperture (45 is linear); and the second cleaning cylinder adapter having a first end positioned above a top surface of the second portion of the top plate (top portion of 45 extends above the top plate) and a second end having a bottom 3HAIRBRUSH CLEANER Matter No.: 4611.00001surface with a second cleaning cylinder adapter opening located below the top surface of the second portion of the top plate, wherein a center of the second cleaning cylinder adapter opening is aligned with a center of the third aperture (45 is linear).
With regards to claim 16, a first cleaning cylinder (30) secured to the second end of the first cleaning cylinder adapter (45) and located below the top plate, wherein a center of the first cleaning cylinder is aligned with the center of the first cleaning cylinder adapter and the first cleaning cylinder carries the first cleaning brush (bristles); a second cleaning brush suspended within the cleaning compartment receptacle and connected to the motor whereby rotation of the motor causes rotation of the second cleaning brush (via 52); and a second cleaning cylinder (30) secured to the second end of the second cleaning cylinder adapter and located below the top plate, wherein a center of the second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zara (USPN 5701626) in view of Pyne (PGPub 20140196230).
Zara teaches a hairbrush cleaner comprising a motor compartment (50; outer portion of motor) and a cleaning compartment (10, 18) receptacle secured to a lower portion of the motor compartment.  There is a cleaning compartment having a lower portion (10) carried by the cleaning compartment receptacle.  
	Zara teaches all the essential elements of the claimed invention however fails to teach that gears to move the cleaning brushes.  Zara teaches the use of a pulley system.  Pyne teaches driving brush rollers using pulley, gears or other known linkages by a drive motor (paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zara’s pulley system with a gear system as taught by Pyne since they are equivalent structures known in the art.  Both drive systems cause brushes to rotate equally well and are therefore considered to be interchangeable.  Further, it would have been obvious to have a cover plate to cover the gears to prevent unwanted entrance of objects into gears that could potentially cause the gears to jam up.  
Allowable Subject Matter
Claim 20 is allowed.
Claims 5-6, 9-11, 13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 and 20 includes the limitation of a lid handedly secured to the top plate and adapted to cover a portion of an upper opening of the cleaning compartment not covered by the top plate.  
Claim 9 and 20 includes the limitation of a protuberance secured to the first end of the cleaning cylinder adapter, extending beyond an outer perimeter of the first cleaning cylinder adaptor and positioned above the top plate. 
Claim 13 and 20 includes the limitation that the first cleaning cylinder comprises a slot extending through the thickness of the sidewall from an exterior surface to an interior cavity.  The first cleaning brush comprises a protuberance adapted to be received by the slot. 
Claim 17 and 20 includes the limitation of first protuberance secured to the first end of the first cleaning cylinder adapter, extending beyond an outer perimeter of the first cleaning cylinder adapter, and positioned above the top plate; and a second protuberance secured to the first end of the second cleaning cylinder adapter, extending beyond an outer perimeter of the second cleaning cylinder adapter, and positioned above the top plate.
None of the prior art teach these limitations and therefore they would be allowable if written in independent form or they have been indicated as allowable in their current claim state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723